


110 HR 2137 IH: Super-Efficient Appliance Incentives

U.S. House of Representatives
2007-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2137
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2007
			Mr. Levin (for
			 himself, Mr. Blumenauer, and
			 Ms. Schwartz) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  energy efficient appliance credit for appliances produced after
		  2007.
	
	
		1.Short titleThis Act may be cited as the
			 Super-Efficient Appliance Incentives
			 and Market Transformation Act of 2007.
		2.Modifications of
			 energy efficient appliance credit for appliances produced after 2007
			(a)In
			 generalSubsection (b) of section 45M of the Internal Revenue
			 Code of 1986 (relating to applicable amount) is amended to read as
			 follows:
				
					(b)Applicable
				amountFor purposes of subsection (a)—
						(1)DishwashersThe
				applicable amount is—
							(A)$45 in the case of
				a dishwasher which is manufactured in calendar year 2008 or 2009 and which uses
				no more than 324 kilowatt hours per year and 5.8 gallons per cycle, and
							(B)$75 in the case of
				a dishwasher which is manufactured in calendar year 2008, 2009, or 2010 and
				which uses no more than 307 kilowatt hours per year and 5.0 gallons per cycle
				(5.5 gallons per cycle for dishwashers designed for greater than 12 place
				settings).
							(2)Clothes
				washersThe applicable amount is—
							(A)$75 in the case of
				a residential top-loading clothes washer manufactured in calendar year 2008
				which meets or exceeds a 1.72 modified energy factor and does not exceed a 8.0
				water consumption factor,
							(B)$125 in the case
				of a residential top-loading clothes washer manufactured in calendar year 2008
				or 2009 which meets or exceeds a 1.8 modified energy factor and does not exceed
				a 7.5 water consumption factor,
							(C)$150 in the case
				of a residential or commercial clothes washer manufactured in calendar year
				2008, 2009 or 2010 which meets or exceeds 2.0 modified energy factor and does
				not exceed a 6.0 water consumption factor, and
							(D)$250 in the case
				of a residential or commercial clothes washer manufactured in calendar year
				2008, 2009, or 2010 which meets or exceeds 2.2 modified energy factor and does
				not exceed a 4.5 water consumption factor.
							(3)RefrigeratorsThe
				applicable amount is—
							(A)$50 in the case of
				a refrigerator which is manufactured in calendar year 2008, and consumes at
				least 20 percent but not more than 22.9 percent less kilowatt hours per year
				than the 2001 energy conservation standards,
							(B)$75 in the case of
				a refrigerator which is manufactured in calendar year 2008 or 2009, and
				consumes at least 23 percent but no more than 24.9 percent less kilowatt hours
				per year than the 2001 energy conservation standards,
							(C)$100 in the case
				of a refrigerator which is manufactured in calendar year 2008, 2009 or 2010,
				and consumes at least 25 percent but not more than 29.9 percent less kilowatt
				hours per year than the 2001 energy conservation standards, and
							(D)$200 in the case of
				a refrigerator manufactured in calendar year 2008, 2009 or 2010 and which
				consumes at least 30 percent less energy than the 2001 energy conservation
				standards.
							(4)DehumidifiersThe
				applicable amount is—
							(A)$15 in the case of
				a dehumidifier manufactured in calendar year 2008 that has a capacity less than
				or equal to 45 pints per day and is 7.5 percent more efficient than the
				applicable Department of Energy energy conservation standard effective October
				2012, and
							(B)$25 in the case of
				a dehumidifier manufactured in calendar year 2008 that has a capacity greater
				than 45 pints per day and is 7.5 percent more efficient than the applicable
				Department of Energy energy conservation standard effective October
				2012.
							.
			(b)Eligible
			 production
				(1)Similar treatment
			 for all appliancesSubsection (c) of section 45M of such Code
			 (relating to eligible production) is amended—
					(A)by striking
			 paragraph (2),
					(B)by striking
			 (1) In
			 general and all that follows through the
			 eligible and inserting The eligible, and
					(C)by moving the text
			 of such subsection in line with the subsection heading and redesignating
			 subparagraphs (A) and (B) as paragraphs (1) and (2), respectively.
					(2)Modification of
			 base periodParagraph (2) of section 45M(c) of such Code, as
			 amended by paragraph (1) of this section, is amended by striking
			 3-calendar year and inserting 2-calendar
			 year.
				(c)Types of energy
			 efficient appliancesSubsection (d) of section 45M of such Code
			 (defining types of energy efficient appliances) is amended to read as
			 follows:
				
					(d)Types of energy
				efficient applianceFor
				purposes of this section, the types of energy efficient appliances are—
						(1)dishwashers
				described in subsection (b)(1),
						(2)clothes washers
				described in subsection (b)(2),
						(3)refrigerators
				described in subsection (b)(3), and
						(4)dehumidifiers
				described in subsection
				(b)(4).
						.
			(d)Aggregate credit
			 amount allowed
				(1)Increase in
			 limitParagraph (1) of section 45M(e) of such Code (relating to
			 aggregate credit amount allowed) is amended to read as follows:
					
						(1)Aggregate credit
				amount allowedThe aggregate
				amount of credit allowed under subsection (a) with respect to a taxpayer for
				any taxable year shall not exceed $100,000,000 reduced by the amount of the
				credit allowed under subsection (a) to the taxpayer (or any predecessor) for
				all prior taxable years beginning after December 31,
				2007.
						.
				(2)Exception for
			 certain refrigerator and clothes washersParagraph (2) of section
			 45M(e) of such Code is amended to read as follows:
					
						(2)Amount allowed
				for certain refrigerators and clothes washersRefrigerators described in subsection
				(b)(3)(D) and clothes washers described in subsection (b)(2)(D) shall not be
				taken into account under paragraph
				(1).
						.
				(e)Qualified energy
			 efficient appliances
				(1)In
			 generalParagraph (1) of section 45M(f) of such Code (defining
			 qualified energy efficient appliance) is amended to read as follows:
					
						(1)Qualified energy
				efficient applianceThe term
				qualified energy efficient appliance means—
							(A)any dishwasher described in subsection
				(b)(1),
							(B)any clothes washer
				described in subsection (b)(2),
							(C)any refrigerator
				described in subsection (b)(3), and
							(D)any dehumidifier
				described in subsection
				(b)(4).
							.
				(2)Clothes
			 washerSection 45M(f)(3) of such Code (defining clothes washer)
			 is amended by inserting commercial before
			 residential the second place it appears.
				(3)Top-loading
			 clothes washerSubsection (f) of section 45M of such Code
			 (relating to definitions) is amended by redesignating paragraphs (4), (5), (6),
			 and (7) as paragraphs (5), (6), (7), and (8), respectively, and by inserting
			 after paragraph (3) the following new paragraph:
					
						(4)Top-loading
				clothes washerThe term
				‘top-loading clothes washer’ means a clothes washer which has the
				clothes container compartment access located on the top of the machine and
				which operates on a vertical
				axis.
						.
				(4)DehumidifierSubsection
			 (f) of section 45M of such Code, as amended by paragraph (3), is amended by
			 redesignating paragraphs (6), (7), and (8) as paragraphs (7), (8) and (9),
			 respectively, and by inserting after paragraph (5) the following new
			 paragraph:
					
						(6)DehumidifierThe term dehumidifier means a
				self-contained, electrically operated, and mechanically refrigerated encased
				assembly consisting of—
							(A)a refrigerated
				surface that condenses moisture from the atmosphere,
							(B)a refrigerating
				system, including an electric motor,
							(C)an air-circulating
				fan, and
							(D)means for
				collecting or disposing of
				condensate.
							.
				(5)Replacement of
			 energy factorSection 45M(f)(7) of such Code, as amended by
			 paragraph (4), is amended to read as follows:
					
						(7)Modified energy
				factorThe term
				modified energy factor means the modified energy factor
				established by the Department of Energy for compliance with the Federal energy
				conservation
				standard.
						.
				(6)Gallons per
			 cycle; water consumption factorSection 45M(f) of such Code
			 (relating to definitions) is amended by adding at the end the following:
					
						(10)Gallons per
				cycleThe term gallons
				per cycle means, with respect to a dishwasher, the amount of water,
				expressed in gallons, required to complete a normal cycle of a
				dishwasher.
						(11)Water
				consumption factorThe term
				water consumption factor means, with respect to a clothes washer,
				the quotient of the total weighted per-cycle water consumption divided by the
				cubic foot (or liter) capacity of the clothes
				washer.
						.
				(f)Effective
			 dateThe amendments made by
			 this section shall apply to appliances produced after December 31, 2007.
			
